PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cole et al.
Application No. 15/002,224
Filed: 20 Jan 2016
For: METHODS AND APPARATUS FOR PROCESSING AND OR ENCODING IMAGES WITH NEGATIVE PARALLAX
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to withdraw holding of abandonment under 37 CFR 1.181 filed August 25, 2020.  

A review of the record reveals that the Office issued a final Office action on July 29, 2019, which set a three-month shortened statutory period from the mail date of the Office action to reply. On Monday, December 30, 2019, applicant filed a notice of appeal, an $800 notice of appeal fee, a request for a two-month extension of time, and a $600 extension of time fee. The notice of appeal set a new two-month extendable period from Monday, December 30, 2019 (the date of receipt of the notice of appeal) for applicant to submit an appeal brief or other appropriate reply (i.e., a RCE and a submission) to prevent abandonment of the application.  

On July 30, 2020, applicant submitted a request for continued examination (RCE), a $1900 RCE fee, and the submission in the form of an amendment. Additionally, applicant submitted a petition for an extension of time under 37 CFR 1.136(a) and paid a $1400 fee for three-month extension on July 30, 2020. The petition for an extension contained an authorization to charge the deposit account for any required fees. 

On August 5, 2020, the Office mailed a Notice of Abandonment. In response, applicant filed the present petition to withdraw holding of abandonment on August 25, 2020. Applicant states, although applicant only paid a three-month extension of time fee on July 30, 2020, the petition for an extension of time included an authorization to charge any fees to the deposit account. Applicant asserts the Office should have treated the petition for an extension of time as a constructive authorization to charge the deposit account for a five-month extension of time for the reply to be considered timely filed on July 30, 2020.

Upon review of the record, the Office concurs with applicant. Applicant timely filed a RCE (and fee), and an amendment with a petition for an extension of time containing a general authorization to charge necessary fees on July 30, 2019, within the fifth month of the extendable response period. The Office erred in failing to charge the deposit account for a five-month extension of time fee as authorized by applicant so that the reply would be considered timely filed on July 30, 2019. For this reason, the Office held the application abandoned in error.
 
The petition under 37 CFR 1.181 is granted.  The holding of abandonment is withdrawn and the application is returned to pending status.  

The fee for a five-month extension of time due on July 30, 2020, was $3000. The Office has applied the previously paid amount of $1400 (fee for three-month extension of time) towards the amount due for a five month extension of time, and has charged the difference of $1600 to the deposit account.  

This matter is being referred to the Technology Center Art Unit 2425 for processing the RCE and consideration of the submission filed on July 30, 2020.
 
Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3211.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

/CHRISTINA T DONNELL/Attorney Advisor, OPET